
	

113 S1476 IS: Stop Subsidizing Multimillion Dollar Corporate Bonuses Act
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1476
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Reed (for himself
			 and Mr. Blumenthal) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  denial of deduction for certain excessive employee remuneration, and for other
		  purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Stop Subsidizing Multimillion Dollar
			 Corporate Bonuses Act.
		2.Expansion of denial of
			 deduction for certain excessive employee remuneration
			(a)Application to
			 all current and former employees
				(1)In
			 generalSection 162(m) of the Internal Revenue Code of 1986 is
			 amended—
					(A)by striking
			 covered employee each place it appears in paragraphs (1) and (4)
			 and inserting covered individual, and
					(B)by striking
			 such employee each place it appears in subparagraphs (A) and (G)
			 of paragraph (4) and inserting such individual.
					(2)Covered
			 individualParagraph (3) of section 162(m) of such Code is
			 amended to read as follows:
					
						(3)Covered
				individualFor purposes of this subsection, the term
				covered individual means any individual who is an officer,
				director, or employee of the taxpayer or a former officer, director, or
				employee of the
				taxpayer.
						.
				(3)Conforming
			 amendments
					(A)Section
			 48D(b)(3)(A) of such Code is amended by inserting (as in effect for
			 taxable years beginning before January 1, 2014) after section
			 162(m)(3).
					(B)Section
			 409A(b)(3)(D)(ii) of such Code is amended by inserting (as in effect for
			 taxable years beginning before January 1, 2014) after section
			 162(m)(3).
					(b)Expansion of
			 applicable employee remuneration
				(1)Elimination of
			 exception for commission-based pay
					(A)In
			 generalParagraph (4) of section 162(m) of such Code, as amended
			 by subsection (a), is amended by striking subparagraph (B) and by redesignating
			 subparagraphs (C) through (G) as subparagraphs (B) through (F),
			 respectively.
					(B)Conforming
			 amendments
						(i)Section 162(m)(5)
			 of such Code is amended—
							(I)by striking
			 subparagraphs (B), (C), and (D) thereof in subparagraph (E) and
			 inserting subparagraphs (B) and (C) thereof, and
							(II)by striking
			 subparagraphs (F) and (G) in subparagraph (G) and inserting
			 subparagraphs (E) and (F).
							(ii)Section
			 162(m)(6) of such Code is amended—
							(I)by striking
			 subparagraphs (B), (C), and (D) thereof in subparagraph (D) and
			 inserting subparagraphs (B) and (C) thereof, and
							(II)by striking
			 subparagraphs (F) and (G) in subparagraph (G) and inserting
			 subparagraphs (E) and (F).
							(2)Inclusion of
			 performance-based compensation
					(A)In
			 generalParagraph (4) of section 162(m) of the Internal Revenue
			 Code of 1986, as amended by subsection (a) and paragraph (1) of this
			 subsection, is amended by striking subparagraph (B) and redesignating
			 subparagraphs (C) through (F) as subparagraphs (B) through (E),
			 respectively.
					(B)Conforming
			 amendments
						(i)Section 162(m)(5)
			 of such Code, as amended by paragraph (1), is amended—
							(I)by striking
			 subparagraphs (B) and (C) thereof in subparagraph (E) and
			 inserting subparagraph (B) thereof, and
							(II)by striking
			 subparagraphs (E) and (F) in subparagraph (G) and inserting
			 subparagraphs (D) and (E).
							(ii)Section
			 162(m)(6) of such Code, as amended by paragraph (1), is amended—
							(I)by striking
			 subparagraphs (B) and (C) thereof in subparagraph (D) and
			 inserting subparagraph (B) thereof, and
							(II)by striking
			 subparagraphs (E) and (F) in subparagraph (G) and inserting
			 subparagraphs (D) and (E).
							(c)Expansion of
			 applicable employerParagraph (2) of section 162(m) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(2)Publicly held
				corporationFor purposes of this subsection, the term
				publicly held corporation means any corporation which is an issuer
				(as defined in section 3 of the Securities Exchange Act of 1934 (15 U.S.C.
				78c))—
						(A)the securities of
				which are registered under section 12 of such Act (15 U.S.C. 78l), or
						(B)that is required
				to file reports under section 15(d) of such Act (15 U.S.C.
				780(d)).
						.
			(d)Regulatory
			 authority
				(1)In
			 generalSection 162(m) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
					
						(7)RegulationsThe
				Secretary may prescribe such guidance, rules, or regulations, including with
				respect to reporting, as are necessary to carry out the purposes of this
				subsection.
						.
				(2)Conforming
			 amendmentParagraph (6) of section 162(m) of such Code is amended
			 by striking subparagraph (H).
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			
